BILLINGS, Presiding Judge.
Appellant James Richard Russell, serving concurrent prison terms of 20 years for rape and 15 years for sodomy, sought post-conviction relief under Rule 27.26, V.A.M.R., in the Circuit Court of Butler County.1 An evidentiary hearing was conducted by the Honorable Rex A. Henson and written findings of fact and conclusions of law entered, denying appellant’s motion. We affirm.
Our review of the trial court’s action in denying appellant relief is “. . . limited to a determination of whether the findings, conclusions, and judgment of the trial court are clearly erroneous.” Rule 27.26{j).
We have reviewed the various allegations and “grounds” of appellant’s motion and amendments thereto, the transcript of the evidentiary hearing, and the findings and conclusion and judgment of the experienced judge. We do not find them to be clearly erroneous. An opinion would have no prec-edential value.
In this appeal, appellant has attempted to inject issues which were not presented to the trial court in the post-conviction proceeding. Consequently, we decline to consider such extraneous matters.
The judgment is affirmed pursuant to Rule 84.16(b), V.A.M.R.
MAUS, C. J., and HOGAN and PREW-ITT, JJ., concur.

. We affirmed appellant’s convictions in his direct appeal in State v. Russell, 581 S.W.2d 61 (Mo.App.1979).